UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities and Exchange Act of 1934 (Amendment No. 3)* General Finance Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) June 25, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Kaiser Investments Limited Magna Carta Life Insurance Ltd. HFD Family Trust 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Kaiser Investments Limited, a Bermuda limited company Magna Carta Life Insurance Ltd., a Bermuda limited company HFD Family Trust, a Cayman Islands Trust NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER* (i) Kaiser Investments Limited: 0 (ii) Magna Carta Life Insurance Ltd.: 0 (iii) HFD Family Trust: 0 6. SHARED VOTING POWER* (i) Kaiser Investments Limited: 1,369,336 (ii) Magna Carta Life Insurance Ltd.: 1,369,336 (iii) HFD Family Trust: 0 7. SOLE DISPOSITIVE POWER* (i) Kaiser Investments Limited: 0 (ii) Magna Carta Life Insurance Ltd.: 0 (iii) HFD Family Trust: 0 8. SHARED DISPOSITIVE POWER* (i) Kaiser Investments Limited: 1,369,336 (ii) Magna Carta Life Insurance Ltd.: 1,369,336 (iii) HFD Family Trust: 1,369,336 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,369,336 * CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o Not applicable. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.2% TYPE OF REPORTING PERSON IC, OO (An international business company organized under the laws of the Cayman Islands), OO *See Exhibit B for explanation of holdings. Item 1(a). Name of Issuer: General Finance Corporation Item 1(b). Address of Issuer's Principal Executive Offices: 39 East Union Street Pasadena, California 91103 Item 2(a). Name of Person Filing: Kaiser Investments Limited Magna Carta Life Insurance Ltd. HFD Family Trust Item 2(b). Address of Principal Business Office, or if None, Residence: The address of Kaiser Investments Limited is 2nd Floor, Windsor Place, 22 Queen Street, Hamilton HM HX, Bermuda. The address of Magna Carta Life Insurance Ltd. is PO Box 2078, Hamilton HM HX, Bermuda. The address of HFD Family Trust is PO Box 847, Grand Cayman, Cayman Islands. Item 2(c). Citizenship: Kaiser Investments Limited, a Bermuda limited company Magna Carta Life Insurance Ltd., a Bermuda limited company HFD Family Trust, a Cayman Islands Trust Item 2(d). Title of Class of Securities: Common stock, par value $.001 per share Item 2(e). CUSIP Number: Item 3. Not applicable. Item 4. Ownership. (See Exhibit B for explanation of holdings) (a) Amount Beneficially Owned: (as of July 1, 2010) Kaiser Investments Limited: 1,369,336 Magna Carta Life Insurance Ltd.: 1,369,336 HFD Family Trust: 1,369,336 (b) Percent of Class: Kaiser Investments Limited: 6.2% Magna Carta Life Insurance Ltd.: 6.2% HFD Family Trust: 6.2% c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote Kaiser Investments Limited: 0 Magna Carta Life Insurance Ltd.: 0 HFD Family Trust: 0 (ii) shared power to vote or to direct the vote Kaiser Investments Limited: 1,369,336 Magna Carta Life Insurance Ltd.: 1,369,336 HFD Family Trust: 0 (iii) sole power to dispose or to direct the disposition of Kaiser Investments Limited: 0 Magna Carta Life Insurance Ltd.: 0 HFD Family Trust: 0 (iv) shared power to dispose or to direct the disposition of Kaiser Investments Limited: 1,369,336 Magna Carta Life Insurance Ltd.: 1,369,336 HFD Family Trust: 1,369,336 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities check the following [ ]. Not applicable. Item 6. Ownership of More Than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. July 2, 2010 (Date) Kaiser Investments Limited By: /s/ Colin James Colin James, Director Magna Carta Life Insurance Ltd. By: /s/ Colin James Colin James, Director HFD Family Trust By: /s/ Rick J. Pielago Rick J. Pielago, Protector EXHIBIT A TO SCHEDULE 13G The undersigned hereby agree that the attached Schedule 13G shall be filed with the Securities and Exchange Commission on behalf of each of the undersigned. July 2, 2010 (Date) Kaiser Investments Limited By: /s/ Colin James Colin James, Director Magna Carta Life Insurance Ltd. By: /s/ Colin James Colin James, Director HFD Family Trust By: /s/ Rick J. Pielago Rick J. Pielago, Protector EXHIBIT B TO SCHEDULE 13G HFD Family Trust (the "Trust") owns a variable life insurance policy (the "Policy") issued by Magna Carta Life Insurance Ltd., a Bermuda limited company ("Magna"). Magna, indirectly through a wholly-owned subsidiary, Ebbtide Investments Limited, a Cayman limited company (“Ebbtide”), owns 100% of the shares of Kaiser Investments Limited, a Bermuda limited company (“Kaiser”). Kaiser makes investments at the direction of the Trust with amounts paid by the Trust under the Policy. The Trust has no power to direct voting of the shares of General Finance Corporation ("GFC") held by Kaiser. As of July 1, 2010, Kaiser directly held 1,269,336 shares of GFC and 100,000 shares of common stock issuable upon exercise of warrants. Because the Trust may be deemed to exercise investment power of the shares of GFC owned by Kaiser, the Trust may be deemed to have beneficial ownership of 1,369,336 shares of GFC, which represents approximately 6.2% of GFC's outstanding common stock. Because Magna may be deemed to exercise voting and investment power over holdings of Kaiser, Magna may be deemed to have beneficial ownership of 1,269,336 shares of GFC's common stock held by Kaiser, approximately 6.2% of GFC's outstanding common stock. The Trust disclaims any beneficial ownership in all of the shares beneficially owned by Kaiser, and this report shall not be deemed an admission by the Trust that such party is the beneficial owner of such shares for purposes of Section 16 or any other purpose.
